DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16980536 on September 14, 2020.
3.	Claims 3, 5-8 and 10 have been amended.
4.	Claims 1-11 are currently pending and are considered below.

Information Disclosure Statement

5.	The information disclosure statement (IDS) submitted on 9/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 and 11 (a device and a method respectively) and using the method claim, recite 
detecting a start and an end of ride-sharing of a second user in a moving body used by a first user, recognizing a move cost of a path including at least an entire ride- sharing path that is a path on which the second user has shared a ride, and recognizing benefit information for providing a benefit related to charging to the first user of the moving body based on the move cost of the path including at least the entire ride-sharing path. These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer with a ride-sharing detection unit, a ride-sharing path recognition unit, a benefit information recognition unit, a first and second path recognition unit, a billing information recognition unit, a storage unit, and a ride-sharing unit performing the steps of the invention, as such the use of a computer and a ride-sharing detection unit, a ride-sharing path recognition unit, a benefit information recognition unit, a first and second path recognition unit, a billing information recognition unit, a storage unit, and a ride-sharing unit and networks are recited at a high level of 
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of storing information and billing the user amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-6, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 8-10, these claims recite limitations that further define the abstract idea noted in claims 1 and 8. In addition, they recite the additional elements of storing information such as identification information and billing the second user, are merely tools for storing and billing metadata. The ride-sharing detection unit, a ride-sharing path recognition unit, a benefit information recognition unit, a first and second computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
Claims 1-11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion

11.	The claims are not rejected under 35 U.S.C. 102/103(a).  The closest prior art includes:
12.	Matsui et al. (U.S. Pub. No. 2018/0374014) talks about acquiring first stop position information indicating a first desired stop position of a first user riding a vehicle and tolerable range information indicating a gap range from the first desired stop position, which the first user tolerates, acquiring second stop position information indicating a second desired stop position of a second user riding the vehicle, deciding the second route based on the first stop position information, tolerable range information, and second stop position information, transmitting an inquiry of whether the second route is approved to an apparatus controlled by the first user, or assigning a benefit or the cost to the first user in a case of receiving a response indicating that the 
13.	Cao (U.S. Patent No. 10,671961) talks about one or more ride-sharing vehicles, each having a driver mobile device in the vehicle to receive a ride-sharing request from one or more riders. The system includes a server coupled to the mobile device, wherein the server receives a group purchase of rides, the server determining first and second riders interested in purchasing rides and establishing a customer-defined group identity with the first and second rider being group members receiving a benefit, and wherein the one or more ride-sharing vehicles provides one or more rides by the first and second customer using the group identity (see at least paragraph 4).
14.	Penilla et al. (U.S. Pub. No. 2016/0297316) talks about receiving discounts published by merchants for presentation to a network (140) of charging units (CUs). An identification of an electric vehicle is received that is associated to a user account. The identification of the electric vehicle is received when the electric vehicle is parked over a charging pad of a particular CU. The discount is identified to be presented to a device of the electric vehicle. The discount is sent to the device of the electric vehicle upon determining use of the charging pad by the electric vehicle (see at least the Abstract).
15.	Panasonic IP Corp of America (EP 3422264 A1) talks about acquiring first stop position information that indicates a first desired stop position for riding or getting-off of a first user who rides a vehicle and tolerable range information that indicates a range of a gap from the first desired stop position, the range which is tolerated by the first user; acquiring second stop position information that indicates a second desired stop position for riding or getting-off of a second user who rides the vehicle; deciding a second route 
16.	However, the Examiner does not find the above cited prior arts alone or in combination to teach the combination of limitations of the independent claims as obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, the Examiner interprets this to be the significant step that distinguishes the claimed invention over the cited prior art references above.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             03/26/2022